Order entered November 18, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00765-CV

       KINGVISION PAY-PER-VIEW, LTD, GARDEN BOXING CLUB, INC.,
              AND ENTERTAINMENT BY J&J, INC., Appellants

                                           V.

                         DALLAS COUNTY, TEXAS, Appellee

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 07-11471-F

                                       ORDER
      Appellants’ unopposed motion to file first amended reply brief is GRANTED.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        PRESIDING JUSTICE